Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “third switching valve” without reciting a “second switching valve” in either claim 5 or claim 1. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark; Daniel O. et al. (US 20090238972 A1). Clark a plasma ([0056]; [0063]) processing method comprising: supplying a first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) and a processing gas (silane; [0025]; 135A; Figures 1-3) into a chamber (102; Figure 5); processing a target substrate by plasma ([0056]; [0063]) of a gaseous mixture (134; [0051]) obtained by mixing the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) and the processing gas (silane; [0025]; 135A; Figures 1-3): exhausting a gas containing the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) from the chamber (102; Figure 5) by a gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1); separating the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) from the gas exhausted from the chamber (102; Figure 5) by a separating unit (504; Figure 5; [0087]-Applicant’s 104; Figure 1); boosting (138; Figure 5) the separated first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5); and accumulating the boosted first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) in an accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1), wherein in said supplying, the processing gas (silane; [0025]; 135A; Figures 1-3) and the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) supplied from the accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1) are supplied into the chamber (102; Figure 5), as claimed by claim 1
Clark further teaches:
The plasma ([0056]; [0063]) processing method of claim 1, further comprising supplying the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) as a purge gas or a cooling gas for the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1) to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), wherein in said supplying the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) supplied from the accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1) is supplied to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), as claimed by claim 3
The plasma ([0056]; [0063]) processing method of claim 1, further comprising: operating a first switching valve (106; Figure 5-Applicant’s 103/114; Figure 10) configured to switch whether to transfer the gas exhausted from the chamber (102; Figure 5) by the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1) to the separating unit (504; Figure 5; [0087]-Applicant’s 104; Figure 1) or to discharge the gas to outside without transferring the gas to the separating unit (504; Figure 5; [0087]-Applicant’s 104; Figure 1), as claimed by claim 5
The plasma ([0056]; [0063]) processing method of claim 5, further comprising: operating a third switching valve (mass flow controllers; not shown [0051], [0057]-Applicant’s 45, 47, 401 and or 403; [0051], [0057]) configured to switch whether to supply, as a purge gas or a cooling gas for the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) supplied from the accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1) to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1) or to supply, as the purge gas or the cooling gas for the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), an inert gas to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), as claimed by claim 10
The plasma ([0056]; [0063]) processing method of claim 6, further comprising: operating a third switching valve (mass flow controllers; not shown [0051], [0057]-Applicant’s 45, 47, 401 and or 403; [0051], [0057]) configured switch whether to supply, as a purge gas or a cooling gas for the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) supplied from the accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1) to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1) or to supply, as the purge gas or the cooling gas for the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), an inert gas to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), as claimed by claim 11
The plasma ([0056]; [0063]) processing method of claim 11, wherein the third switching valve (mass flow controllers; not shown [0051], [0057]-Applicant’s 45, 47, 401 and or 403; [0051], [0057]) supplies, as the purge gas or the cooling gas for the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) supplied from the accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1) to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1) during the first process (“deposition mode”, 106 must be open; [0058]), and supplies the inert gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) as the purge gas or the cooling gas for the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1) to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1) during the second process (“cleaning mode”, 106 is closed; [0063]), as claimed by claim 14

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clark; Daniel O. et al. (US 20090238972 A1) in view of Winchester; David Charles et al. (US 20120012201 A1). Clark is discussed above. Clark further teaches:
The plasma ([0056]; [0063]) processing method of claim 5, wherein the first switching valve (106; Figure 5-Applicant’s “103 and 114 are examples of the first switching valves”; Figure 10) transfers the gas exhausted from the chamber (102; Figure 5) by the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1) to the separating unit (504; Figure 5; [0087]-Applicant’s 104; Figure 1) during a first process (“deposition mode”, 106 must be open; [0058]) and discharges the gas exhausted from the chamber (102; Figure 5) by the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1) to the outside without transferring the gas to the separating unit (504; Figure 5; [0087]-Applicant’s 104; Figure 1) during a second process (“cleaning mode”, 106 is closed; [0063]), the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) is supplied from the accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1) into the chamber (102; Figure 5) during the first process (“deposition mode”, 106 must be open; [0058]) – claim 6
Clark does not teach:
and a second rare gas different from the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) supplied into the chamber (102; Figure 5) during the second process (“cleaning mode”, 106 is closed; [0063]) - claim 6
The plasma ([0056]; [0063]) processing method of claim 1, wherein the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) is xenon gas or krypton gas, as claimed by claim 15
Winchester also teaches a deposition process and apparatus (Figure 1) that recycles valuable noble gases such as Kr and Xe ([0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Clark to use Kr or Xe noble gases in place of He and Ar noble gases as taught by Winchester.
Motivation for Clark to use Kr or Xe noble gases in place of He and Ar noble gases as taught by Winchester is for economic consideration/distinctions for each gas.
Allowable Subject Matter
Claims 2, 4, 7-9, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Clark; Daniel O. et al. (US 20090238972 A1), as the closest cited prior art, does not teach or suggest:
The plasma ([0056]; [0063]) processing method of claim 1, further comprising: supplying the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) to a gap between the target substrate and a mounting table that is provided in the chamber (102; Figure 5) and mounts thereon the target substrate, wherein in said supplying the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) to the gap, the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) supplied from the accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1) is supplied into the gap, as claimed by claim 2
The plasma ([0056]; [0063]) processing method of claim 2, further comprising: supplying the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) as a purge gas or a cooling gas for the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1) to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), wherein in said supplying the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) supplied from the accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1) is supplied to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), as claimed by claim 4
The plasma ([0056]; [0063]) processing method of claim 5, further comprising: operating a second switching valve configured to switch whether to supply the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) supplied from the accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1) to a gap between the target substrate and a mounting table that is provided in the chamber (102; Figure 5) and mounts thereon the target substrate or to supply a second rare gas different from the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) to the gap, as claimed by claim 7
The plasma ([0056]; [0063]) processing method of claim 6, further comprising: operating a second switching valve configured to switch whether to supply the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) supplied from the accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1) to a gap between the target substrate and a mounting table that is provided in the chamber (102; Figure 5) and mounts thereon the target substrate or to supply a second rare gas different from the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) to the gap, as claimed by claim 8
The plasma ([0056]; [0063]) processing method of claim 8, wherein the second switching valve supplies the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) supplied from the accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1) to the gap during the first process (“deposition mode”, 106 must be open; [0058]) and supplies the second rare gas to the gap during the second process (“cleaning mode”, 106 is closed; [0063]), as claimed by claim 9
The plasma ([0056]; [0063]) processing method of claim 7, further comprising: operating a third switching valve (mass flow controllers; not shown [0051], [0057]-Applicant’s 45, 47, 401 and or 403; [0051], [0057]) configured to switch whether to supply, as a purge gas or a cooling gas for the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) supplied from the accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1) to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1) or to supply, as the purge gas or the cooling gas for the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), an inert gas to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), as claimed by claim 12
The plasma ([0056]; [0063]) processing method of claim 9, further comprising operating a third switching valve (mass flow controllers; not shown [0051], [0057]-Applicant’s 45, 47, 401 and or 403; [0051], [0057]) configured to switch whether to supply, as a purge gas or a cooling gas for the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), the first rare gas (He,Ar,N2, or “suitable inert gas”; [0087]; Figure 5) supplied from the accumulation unit (134; Figure 5;[0051],[0087]-Applicant’s 12; Figure 1) to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1) or to supply, as the purge gas or the cooling gas for the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), an inert gas to the gas exhaust unit (108; Figure 5; 138; Figure 1C-Applicant’s 40; Figure 1), as claimed by claim 13

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gary; Daniel et al. (US 6328801 B1) also teaches a deposition system with recycling piping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716